DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
As to claim 1, Kawazu (US 2014/0293142 A1, Published October 2, 2014) discloses a method of fabricating a substrate, comprising: 
forming an insulating material layer on a base substrate (Kawazu at Fig. 1, convex portion 11a on substrate 11); 
forming a plurality of channels extending into the insulating material layer (Kawazu at Fig. 1; ¶ [0025]-[0026] discloses that Fig. 1 is a perpendicular cross section to the depth direction); and 
forming a plurality of signal lines respectively in the plurality of channels (Kawazu at Fig. 1, conductive material 12), 
each individual one of the plurality of signal lines being formed on a lateral side of a respective one of the plurality of channels (Kawazu at Fig. 1, conductive material 12 is on one side of the channels)
However, none of the prior art found by the Examiner discloses that the plurality of lines are signal lines.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
11/02/2021